Case 1:20-cv-01825-RLY-TAB Document 42 Filed 07/29/20 Page 1 of 2 PageID #: 874




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA,                                  )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:20-cv-01825-RLY-TAB
                                                        )
 CONNIE LAWSON,                                         )
 PAUL OKESON,                                           )
 S. ANTHONY LONG,                                       )
 SUZANNAH WILSON OVERHOLT,                              )
 ZACHARY E. KLUTZ,                                      )
 J. BRADLEY KING,                                       )
 ANGELA NUSSMEYER,                                      )
 RAY ADLER,                                             )
 PAUL RAUSCH,                                           )
 KEVIN C. SMITH,                                        )
 RANDALL VONDERHEIDE,                                   )
                                                        )
                               Defendants.              )

            ORDER ON JULY 27, 2020, TELEPHONIC STATUS CONFERENCE
        Parties appeared by counsel July 27, 2020, for a telephonic status conference. Defendant

 Ray Adler's motion to join [Filing No. 28] is granted to the extent that Adler was permitted to

 participate in the July 27 status conference. The Court set the following briefing schedule: (1)

 Defendants shall file their responses to Plaintiff's motion for a preliminary injunction and motion

 for class certification by August 21, 2020; and (2) Plaintiff shall file any reply briefs by

 September 1, 2020. Given the parties' request for the Court to issue a ruling in advance of the

 November 3, 2020 election, the Court does not anticipate enlarging this briefing schedule.

        Date: 7/29/2020



                                            _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana
Case 1:20-cv-01825-RLY-TAB Document 42 Filed 07/29/20 Page 2 of 2 PageID #: 875




 Distribution:

 All ECF-registered counsel of record via email

 Ami Gandhi
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 100 N. LaSalle St, Suite 600
 Chicago, IL 60602

 Bradley S. Phillips
 LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
 1500 K Street, NW, Suite 900
 Washington, DC 20005

 Jennifer Terrell
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 100 N. LaSalle St, Suite 600
 Chicago, IL 60602




                                                  2
